                                                               United States Bankruptcy Court
                                                                     Eastern District of Wisconsin
 In re      Hypervibe, Inc.                                                                             Case No.   20-27367
                                                                                   Debtor(s)            Chapter    7



                                                           AMENDMENT COVER SHEET
Amendment(s) to the following petition, list(s), schedule(s) or statement(s) are transmitted herewith:
Schedule E/F




                                        NOTICE OF AMENDMENT(S) TO AFFECTED PARTIES
Pursuant to Federal Rule of Bankruptcy Procedure 1009(a), I certify that notice of the filing of the amendment(s) listed above has
been given this date to any and all entities affected by the amendment as follows:American Coradius International, LLC, 2420
Sweet Home Road Suite 150, Amherst, NY 14228-2244

PayPal, Inc., 2211 North First Street, San Jose, CA 95131



 Date: January 6, 2021                                                  /s/ Paul G. Swanson
                                                                        Paul G. Swanson 1007861
                                                                        Attorney for Debtor(s)
                                                                        STEINHILBER SWANSON LLP
                                                                        107 Church Avenue
                                                                        Oshkosh, WI 54901
                                                                        920-235-6690 Fax:920-426-5530
                                                                        pswanson@steinhilberswanson.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy

                                   Case 20-27367-gmh                     Doc 102       Filed 01/06/21     Page 1 of 3
 Fill in this information to identify the case:

 Debtor name         Hypervibe, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF WISCONSIN

 Case number (if known)          20-27367
                                                                                                                                                      Check if this is an
                                                                                                                                                       amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                      12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.

 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $507,521.36
           PayPal, Inc.                                                       Contingent
           2211 North First Street                                            Unliquidated
           San Jose, CA 95131                                                 Disputed
           Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    chargebacks (Country USA $47,426.61 & Rock USA
           Last 4 digits of account number 1770                              $460,094.75)
                                                                             Is the claim subject to offset?     No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the              Last 4 digits of
                                                                                                      related creditor (if any) listed?                    account number, if
                                                                                                                                                           any
 4.1       American Coradius International, LLC
           2420 Sweet Home Road Suite 150                                                             Line      3.1                                        7295
           Amherst, NY 14228-2244
                                                                                                            Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                             5a.         $                           0.00
 5b. Total claims from Part 2                                                                             5b.    +    $                     507,521.36

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                  5c.         $                        507,521.36




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                         page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                           25576                                              Best Case Bankruptcy

                                   Case 20-27367-gmh                      Doc 102           Filed 01/06/21                     Page 2 of 3
                                                               United States Bankruptcy Court
                                                                     Eastern District of Wisconsin
 In re      Hypervibe, Inc.                                                                                   Case No.   20-27367
                                                                                    Debtor(s)                 Chapter    7




                                                      AMENDED
                                      DECLARATION CONCERNING DEBTOR'S SCHEDULES

           DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP




                     I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I
            have read the foregoing Schedule E/F - to include PayPal, Inc. and American Coradius International, LLC,
            consisting of 1 page(s), and that they are true and correct to the best of my knowledge, information, and belief.




 Date January 6, 2021                                                   Signature   /s/ Derek M. Liebhauser
                                                                                    Derek M. Liebhauser
                                                                                    President

    Penalty for making a false statement or concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                     18 U.S.C. §§ 152 and 3571.




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy




                                   Case 20-27367-gmh                     Doc 102        Filed 01/06/21        Page 3 of 3
